Citation Nr: 1739461	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-36 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected psychiatric disorder.

2.  Entitlement to service connection for a gastrointestinal disorder, to include stomach ulcers and to include as secondary to service-connected psychiatric disorder.

3.  Entitlement to service connection for a bilateral eye disorder, to include cataracts and glaucoma.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from June 1970 to June 1972 and in the United States Army from November 1973 to January 1993.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2012, the Veteran testified before the undersigned at a travel board hearing.  A transcript of that hearing is of record.  

In October 2016, the Board remanded the Veteran's claims to the RO to attempt to obtain service treatment records, personnel records, and any additional records identified by the Veteran.  The RO was additionally instructed to obtain any medical records not currently associated with the claims file from Heidelberg Military Hospital, Stuttgart Military Health Clinic/Hospital, Brooke Army Medical Center/Hospital, Kimbrough Army Hospital, Nelligen Army Health Clinic, Landstuhl Military Hospital, Mainz Army Health Clinic, Beaufort Naval Hospital, Cannstadt Army Hospital, and the Nashville VA Medical Center.  

After obtaining these records, the RO was instructed to schedule the Veteran for additional VA examinations and obtain medical opinions regarding the nature and etiology of the conditions for which the Veteran was seeking service connection.  For all medical opinions, the examiner was instructed to consider the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  Regarding a respiratory disorder and a gastrointestinal/ulcer disorder, the examiner was additionally instructed to consider treatise evidence submitted in June 2016.  Regarding hypertension, the examiner was to additionally consider blood pressure readings in service or within one year after discharge therefrom and discuss whether any elevated readings are initial manifestations of the Veteran's hypertension which was later diagnosed after discharge from service.  

In April 2017, the RO granted service connection for the Veteran's claims of hearing loss and asthma, two claims that were the subject of the October 2016 remand, and denied service connection for the remaining claims.  

Having reviewed the development since October 2016, the Board finds that there has been substantial compliance with its remand instructions as to the claim for service connection for hypertension.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.

The issues of service connection for a gastrointestinal disorder and a bilateral eye disorder to include cataracts and glaucoma are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The weight of evidence is against a finding of a current diagnosis of hypertension.  


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service-connected psychiatric disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated September 2008, the Veteran was informed of the evidence and information necessary to substantiate the service connection claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claims.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examinations and opinions with regard to service connection for hypertension are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998).  An increase in severity of a nonservice-connected disease or injury shall not be service-connected if it is due to the natural progression of the nonservice-connected condition.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has filed a claim of service connection for hypertension, to include as secondary to a service-connected psychiatric disorder.  An April 2017 VA examiner opined that hypertension was less likely than not incurred in or caused by service.  The examiner noted the Veteran's lay statements that he was diagnosed with hypertension in 2003 and started on Propranolol, but the examiner stated that there was no medical evidence to support a current diagnosis of hypertension.  Rather, the medical records indicate that the Veteran was prescribed Propranolol to treat tremors.  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).

The lack of a current diagnosis of hypertension is fatal to the Veteran's claim of service connection, on a direct basis and as secondary to a psychiatric disorder.  Accordingly, because the evidence preponderates against the claim of service connection for hypertension, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to a service-connected psychiatric disorder, is denied.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  "A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id. at 311 (internal citations and quotations omitted).  It is important that a medical examiner provide this information, because "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).    

The Veteran has filed a claim of service connection for a gastrointestinal disorder, to include stomach ulcers and to include as secondary to service-connected psychiatric disorder.  In April 2017, a VA examiner issued a negative nexus opinion, based on the fact that the only symptomology was a 2008 diagnosis of abdominal pain that resolved itself.  This rationale ignores 2007 records concerning surgery for a duodenal ulcer.  Since the April 2017 opinion is based on insufficient facts, an addendum opinion is required.  

The Veteran has also filed a claim of service connection for a bilateral eye disorder, to include cataracts and glaucoma.  In March 2017, a VA examiner issued a negative nexus opinion, based on the lack of evidence of an in-service injury or precursor to cataracts in service.  The conclusion of a medical opinion cannot be premised on the lack of evidence in service treatment records while ignoring lay statements regarding symptomology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Since the examiner did not consider the Veteran's March 2012 hearing testimony that he was diagnosed with cataracts in 1985, this opinion is inadequate.  A new medical opinion is required that addresses whether the Veteran's post-service symptoms, including a 2009 surgery to remove cataracts and the current use of medication to treat glaucoma, are consistent with onset of cataracts and glaucoma during service.  

VA treatment records to April 2017 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from April 2017 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from April 2017 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:  

a. Whether the Veteran has any current or previously-diagnosed gastrointestinal disorder, to include stomach ulcers; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed gastrointestinal disorder, to include stomach ulcers, was incurred in or aggravated by the Veteran's service; and

c. Whether the Veteran has any current or previously-diagnosed gastrointestinal disorder, to include stomach ulcers, that (i) is proximately due to the Veteran's service-connected psychiatric disorder or (ii) was aggravated by the Veteran's service-connected psychiatric disorder.

In reaching these opinions, the examiner should consider the Veteran's 2007 duodenal ulcer surgery, the 2008 report of abdominal pain, and the treatise evidence submitted by the Veteran in June 2016. 

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.  Whether to schedule the Veteran for an additional examination is left to the discretion of the examiner selected to write the addendum opinion.  

3. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:  

a. Whether the Veteran has any current or previously-diagnosed eye disorder, to include cataracts and glaucoma; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed eye disorder, to include cataracts and glaucoma, was incurred in or aggravated by the Veteran's service; and

c. Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's post-service symptomatology regarding cataracts and glaucoma, including but not limited to the Veteran's 2009 surgery to remove cataracts and current use of medication to treat glaucoma, is consistent with an initial diagnosis of cataracts or glaucoma for any time between June 1970 and June 1972 or between November 1973 and January 1993.  

In reaching these opinions, the examiner should consider the Veteran's testimony regarding cataracts and glaucoma, as contained in the March 2012 hearing transcript.   

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims on appeal.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


